DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 15, 27, 35, 36, 41 – 44 and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motoki (US 2002/0063258) in view of Zimmerman et al. (2010/0264452) and Morita et al. (US 5,821,568).
(Claim 15) Motoki teaches a light emitting diode (LED) device (fig. 6) made from the process comprising:
(a) overlaying an epitaxial structure (13/14/16/17, paragraph 71) on a substrate (12) having planes (fig. 7) to form a processed wafer (paragraph 72); wherein said plains are non-m planes (paragraph 70, “The cleavage of GaN was confirmed to be actually cut on the cleavage plane [1-100] of GaN.”, which is an A-plane)
(b) scribing said processed wafer to form scribe lines along at least a portion of said planes to define a plurality of triangular portions (fig. 7) of said processed wafer (paragraph 73); and
(c) singulating said triangular portions (paragraph 78).
Motoki lacks singulating said triangular portions by breaking along said scribe lines to define an LED device having three sides along at least a portion of said planes of said substrate, wherein breaking creates a textured surface on one or more of said sides, said textured surface being configured to improve light extraction compared to a smooth surface.
However, Zimmerman et al. teach:

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the references for the benefit of improving light extraction.
Motoki/Zimmerman et al. lack wherein breaking creates a textured surface on one or more of said sides, said textured surface being configured to improve light extraction compared to a smooth surface.
However, Morita et al. teach wherein breaking in the A-plane forms minute unevenness (textured surface) to improve light extraction compared to a smooth surface for the benefit of promoting light transmission (col. 2 lines 11 — 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the references for the benefit of promoting light transmission.
Examiner takes official Notice that breaking GaN in the A-plane inherently creates a textured surface. (See for example US 2011/0315999, paragraph 17).
(Claim 27) Motoki teaches a process of preparing a light emitting diode (LED) comprising (fig. 6):
(a) overlaying an epitaxial structure (13/14/16/17) on a substrate (12) having planes to form a processed wafer (paragraph 71); wherein said plains are A-planes (paragraph 70, “The cleavage of GaN was confirmed to be actually cut on the cleavage plane [1-100] of GaN.”, which is an A-plane)

(b) scribing said processed wafer to form scribe lines along at least a portion of said planes to define a plurality of triangular portions of said processed wafer (paragraph 73); and
(c) singulating said triangular portions (paragraph 78)
Motoki lacks:
singulating said triangular portions by breaking along said scribe lines to define an LED device having three sides along at least a portion of said planes of said substrate, wherein breaking creates a textured surface on one or more of said sides, said textured surface being configured to improve light extraction compared to a smooth surface.
However, Zimmerman et al. teach:
singulating said triangular portions by breaking along said scribe lines to define an LED device having three sides along said at least a portion of planes of said substrate (paragraph 59) for the benefit of enhancing extraction of light.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the references for the benefit of improving light extraction.
Motoki/Zimmerman et al. lack wherein breaking creates a textured surface on one or more of said sides, said textured surface being configured to improve light extraction compared to a smooth surface.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the references for the benefit of promoting light transmission.
Examiner takes official Notice that breaking GaN in the A-plane inherently creates a textured surface. (See for example US 2011/0315999, paragraph 17).
(Claim 35) Motoki teaches wherein said optical device comprises no more than five sides, wherein two sides (top and bottom) of said five sides have a triangular shape and are configured from equivalent crystal planes (fig. 7).
(Claim 36) Motoki lacks wherein said three sides comprise said textured surface.
However, Morita et al. teach wherein said three sides comprise said textured surface to improve light extraction compared to a smooth surface for the benefit of promoting light transmission (col. 2 lines 11 — 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the references for the benefit of promoting light transmission.
(Claim 41) Motoki teaches wherein said planes are a-planes (fig. 7).
(Claim 42) Motoki teaches wherein said optical device comprises no more than five sides, wherein two sides (top and bottom) of said five sides have a triangular shape and are configured from equivalent crystal planes (fig. 7).
(Claim 43) Motoki teaches wherein said equivalent crystal planes are c-planes (paragraph 70).
(Claim 44) Motoki lacks wherein all of said three sides comprise said textured surface.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the references for the benefit of promoting light transmission.
(Claim 50) Motoki teaches wherein said optical device has only five sides (fig. 7, top, bottom and three sides of the triangle).
Allowable Subject Matter
Claims 37 – 40 and 45 – 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on August 21, 2021 have been fully considered but they are not persuasive. See Appeal Board decision on same argument.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887. The examiner can normally be reached 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
November 6, 2021